Title: To James Madison from Jacob Wagner, 12 September 1801
From: Wagner, Jacob
To: Madison, James


Dear sir
Department of State: Washington 12 Septr. 1801.
I very much regret the accident, which retarded the dispatches from France. Upon the enquiry I made, after the receipt of your favor of the 4th. it appeared that they had been detained in the Georgetown Post office, from the monday on which they should have been forwarded to the succeeding friday, by the mistake of the Postmaster. All the letters and packets I made up for the mail on the former day were deposited in the Washington Post office, except the one in question, which as Mr. Gallatin had not seen the dispatches from France, and was expected from the country that day, I took from the office unsealed, called on my way home at his house, but not finding him, I sealed them and put them in the Post office at Georgetown in full time for the mail.
In compliance with your direction, I have forwarded herewith a commission and letter of credence for Mr. Livingston; three different powers to treat, of which the President will probably chuse one or two to execute; a short sketch of a few matters, which may be inserted in the instructions, particularly respecting the restitutions to be made by France; a letter of credit for Messrs. Livingston and Sumpter; a letter to Mr. Pinckney, and an additional letter of credit for him; a spare copy of the Convention, Instructions to the late Envoys, and Mr. Pinckney’s instructions. I do not think of any thing further: If I should hereafter, I will forward it by monday’s mail.
It is certain that expunging the 2nd. article of the Convention implies a legal renunciation of indemnities for captures, except those provided for in the 4th. article. But it is with me a question, which I have not found leasure to pursue in the books, whether it does not also revive the old treaties. It is usual to insert in treaties of peace the titles of anterior treaties, which are to be reestablished; but as war suspends treaties and debts, does not peace restore them, unless it is otherwise agreed. If this be correct (I do not state it to be) ought we not to rejoice in an opportunity afforded for restoring the 2nd. article or mutually renouncing treaties and indemnities?
Expecting that Mr. Graham will be found at Dumfries this evening, and that he will depart for your seat on the morrow, Mr. Brent carries this letter and the documents it refers to, to Dumfries; should he find that Mr. Graham has been more expeditious in his journey than was expected, he will himself deliver them to you. The certainty and expedition which will be gained by this plan, will, under present circumstances, far outweigh, in my opinion, the small expenses of Mr. Brent’s journey.
I have the honor to enclose two private letters and to repeat the assurance of perfect respect and esteem, with which I remain, Dear sir, Your most obed. servt.
Jacob Wagner
P. S. I have enclosed to you the journal of the last negotiation.
 

   RC (DLC).



   A facsimile of Livingston’s commission, signed by Jefferson and JM and dated 2 Oct. 1801, is printed in Paul C. Richards Catalog 219 [1987], item 249. His letter of credence was dated 12 Sept. 1801; Livingston’s copy (NHi: Livingston Papers) is marked “O. Copy of letter of credence deld. by Mr. Ln. to Bonaparte 6 Dec. 1801.”


   Clinton to JM, 3 Sept. 1801, and Yrujo to JM, 4 Sept. 1801, were both marked private.


   The journal of the negotiations of the Convention of 1800 is printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:295–345.

